Citation Nr: 1019635	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  06-21 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida



THE ISSUE

Entitlement to an effective date earlier than October 8, 
2004, for the grant of service connection for prostate 
cancer.  


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from May 1966 to November 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 decision by the RO 
which granted service connection for prostate cancer, 
effective from October 8, 2004.  

In a letter received in January 2007, the Veteran appears to 
have raised a claim of service connection cancer of the 
abdomen.  This matter is not inextricably intertwined with 
the issue on appeal and is referred to the RO for appropriate 
action.  


FINDINGS OF FACT

1.  An original claim of service connection for prostate 
cancer was received on October 8, 2004.  

2.  Service connection for prostate cancer was granted by the 
RO in February 2005, effective from October 8, 2004.  

3.  The earliest effective date for the establishment of 
service connection for prostate cancer is October 8, 2004, 
the date of receipt of the Veteran's original claim.  


CONCLUSION OF LAW

An effective date earlier than October 8, 2004, for the grant 
of service connection for prostate cancer is not assignable.  
38 U.S.C.A. §§ 5101(a), 5103A, 5107, 5110(a) (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.1(p),(q),(r), 3.114(a), 3.151(a), 
3.159, 3.400(b)(2), 3.816(c)(4) (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must 
indicate that a disability rating and an effective date for 
the award of benefits will be assigned if there is a 
favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 
3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  

Prior to initial adjudication of the Veteran's claim, a 
letter dated in November 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  With respect to the duty to assist in this case, the 
Veteran's service treatment records and all VA medical 
records have been obtained and associated with the claims 
file.  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  

Factual Background and Analysis

The Veteran contends that the effective date for the grant of 
service connection for his prostate cancer should be in July 
2002, the date that he underwent radical retropubic 
prostatectomy (RRP) surgery at a VA medical facility.  The 
Veteran asserted the he was unaware that he could file a 
claim for prostate cancer until a service organization 
representative informed him in 2004, and argued that VA 
should have informed him (and other veterans) of their 
potential VA benefits in a timely fashion.  

Initially, it should be noted that the Veteran's contentions 
that he was ignorant of the VA system and its regulations and 
should not be penalized for his lack of knowledge is not a 
valid argument for the assignment of an earlier effective 
date for the award of service connection.  Furthermore, his 
assertion that VA had an obligation to notify him and other 
veterans about potential VA benefits is without merit.  Lyman 
v. Brown, 5 Vet. App. 194 (1993) (VA is under no legal 
obligation to individually notify every potential claimant of 
his or her possible entitlement to VA benefits.)  

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2009).  

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement orders of a United States District 
Court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 
(2007); see also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).  

Specifically, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease, such as, prostate cancer and 
under 38 C.F.R. § 3.816, there is a limited exception to the 
statutory provisions governing the assignment of effective 
dates for Vietnam veterans who have a covered herbicide 
disease.  Here, the Veteran is shown to have served in the 
Republic of Vietnam during the Vietnam era, and has been 
diagnosed with prostate cancer.  Therefore, he is a "Nehmer 
class member" within the meaning of 38 C.F.R. § 3.816(b)(1) 
and has a "covered herbicide disease" (i.e., prostate 
cancer) within the meaning of 38 C.F.R. § 3.816(b)(2).  
However, the assignment of an effective date under 38 C.F.R. 
§ 3.816 is not warranted here, because the Veteran was not 
denied compensation for prostate cancer between September 25, 
1985, and May 3, 1989.  Likewise, he did not submit a claim 
for prostate cancer between May 3, 1989, and November 7, 
1996, the effective date for the regulation which added 
prostate cancer as a disease presumptively due to in-service 
exposure to herbicides.  See 61 Fed. Reg. 57586-57589 
(effective Nov. 7, 1996); Nehmer III; 38 C.F.R. § 3.309(e).  
Nor did he submit a claim of service connection for prostate 
cancer within one year of his separation from service.  
Therefore, he did not meet the requirements of 38 C.F.R. 
§ 3.816.  

When the requirements under 38 C.F.R. § 3.816 have not been 
met, as in this case, the effective date of the award shall 
be determined in accordance with 38 C.F.R. §§ 3.114 and 
3.400.  See 38 C.F.R. § 3.816(c)(4).  The provisions of 38 
C.F.R. § 3.114, implementing 38 U.S.C.A. § 5110(g), state in 
pertinent part, that where compensation is awarded or 
increased pursuant to a liberalizing law, the effective date 
of such award or increase shall be fixed in accordance with 
the facts found, but shall not be earlier than the effective 
date of the act or administrative issue.  If a claimant 
requests review of his claim more than one year from the 
effective date of the liberalizing regulation, benefits may 
be authorized only for a period of one year prior to the date 
of receipt of such request.  38 C.F.R. § 3.114(a)(3) (2009).  

In this regard, the Agent Orange Act of 1991, Public Law No. 
102-4 (codified at 38 U.S.C.A. § 1116 and effective on 
February 6, 1991) liberalized the requirements for a grant of 
service connection in specific cases.  The Agent Orange Act, 
in effect, liberalized the law and created a presumption of 
service connection for veterans exposed to certain herbicides 
who developed diseases many years after service.  The 
presumption was extended to prostate cancer effective 
November 7, 1996.  

However, the Veteran is not entitled to an earlier effective 
under 38 C.F.R. § 3.114.  In McCay v. Brown, 106 F.3d 1577, 
1580 (Fed. Cir. 1997), the Federal Circuit discussed the 
application of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 3.114.  
The Federal Circuit stated, "the statutory authority to 
grant benefits one year prior to 'the date of the claim or 
administrative determination of entitlement' can only refer 
to those cases in which the veteran had previously filed a 
claim which had been decided against the veteran."  Id. at 
1580 (emphasis added).  

The Federal Circuit further noted that the purpose of 
§ 5110(g) was to provide a one-year grace period, such as 
that allowed after service discharge or death, following the 
enactment of liberalizing laws for potential beneficiaries 
who would otherwise be penalized by not filing prompt post-
enactment claims.  Id.  

Similarly, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court noted that when there has been an intervening 
liberalization of law that creates a new basis of entitlement 
to a benefit, an otherwise previously and finally denied 
claim may be readjudicated de novo on the same factual basis 
as the previously denied claim, and that the authority for 
such readjudication is 38 U.S.C. § 5110(g) and its 
implementing regulation, 38 C.F.R § 3.114.  Id. at 5 (citing 
Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994)).  

Given the foregoing, 38 C.F.R. § 3.114 only applies in cases 
in which the claim was denied prior to the issuance of the 
liberalizing law or VA issue.  In this case, a previous claim 
for prostate cancer was not denied prior to the Veteran's 
filing of his claim in October 2004.  Accordingly, an earlier 
effective date is not warranted pursuant to 38 C.F.R. 
§ 3.114.  

Next, 38 C.F.R. § 3.400 provides that where the claim is 
received more than one year following service separation, as 
here, the effective date of an award is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.  Unless specifically provided otherwise in the 
statute, the effective date of an award based on an original 
claim or a claim reopened after final adjudication shall be 
fixed in accordance with the fact found, but shall not be 
earlier than the date of receipt of the claim.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400 (2009).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. 
§ 3.1(r) (2009).  A claim is a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit. 38 C.F.R. §§ 3.1(p); 3.155 (2009).  

In this case, the Veteran's original claim of service 
connection for prostate cancer was received on October 8, 
2004, nearly 36 years after his discharge from service.  VA 
medical records associated with the claims file in February 
2005, showed that the Veteran underwent RRP surgery at a VA 
hospital in July 2002, and that he was seen by VA on follow-
up on several occasions from September to November 2004.  By 
rating action in February 2005, the RO granted service 
connection for prostate cancer, and assigned an effective 
date of October 8, 2004.  

It is further noted that, under 38 C.F.R. § 3.157, a report 
of examination or hospitalization will be accepted as an 
informal claim for benefits.  However, the provisions of 38 
C.F.R. § 3.157 only apply once a formal claim for 
compensation or pension has been allowed or compensation 
disallowed because the disability is not compensable.  
Treatment records do not constitute informal claims when 
service connection has not yet been established for the 
claimed condition.  38 C.F.R. § 3.157; Lalonde v. West, 12 
Vet. App. 377 (1999).  

Here, the Veteran's October 2004 claim was not pre-dated by 
an adjudication of the type cited in 38 C.F.R. § 3.157(b) 
and, as such, that regulation does not afford a basis for 
finding that his VA treatment records dated prior to October 
2004, constitute a claim of entitlement to service connection 
for prostate cancer.  38 C.F.R. § 3.157; see also Crawford v. 
Brown, 5 Vet. App. 33 (1993).  

While the Veteran believes that the effective date for the 
award of service connection for prostate cancer should be in 
July 2002, the date of his RRP surgery, the provisions of the 
law governing effective date of awards of benefits provide 
the date is either the date of receipt of a claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  Here, the later of 
either when entitlement arose (i.e., the date of his prostate 
surgery), or the date of claim is obviously the October 2004 
date of claim.  

In this case, the RO assigned an effective date of October 8, 
2004, the date of receipt of the Veteran's original claim for 
service connection, which is the earliest date allowable 
under the applicable criteria discussed above.  38 C.F.R. 
§ 3.400(b)(2)(ii).  Consequently, the Board concludes that it 
has no alternative but to deny the Veteran's appeal.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Entitlement to an effective date earlier than October 8, 
2004, for the grant of service connection for prostate cancer 
is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


